 
Exhibit 10.67


Employment Agreement with Robert Dickey IV


This Agreement is effective as of February 1, 2010 ("Effective Date") between
Hemispherx Biopharma, Inc. ("Hemispherx” or the “Company") and Robert Dickey IV
("Executive").


WHEREAS, the Company currently employs Executive as Senior Vice President;


WHEREAS, Company and Executive desire for Executive’s employment to continue for
a period of seven (7) months exclusively under the terms of this Agreement and
the Confidentiality, Rights to Work, Covenant Not to Compete Agreement dated
June 23, 2009, attached hereto as Exhibit A and incorporated by reference;


NOW THEREFORE, in consideration of the foregoing recitals incorporated herein
and of the mutual promises and covenants set forth herein, payment of $500.00 to
Executive and other good and valuable consideration, the parties intending to be
legally bound do hereby agree as follows:


1.           Position, Term, Duties, and Representations.


(a)           Company continues to hire Executive and Executive accepts
employment as Company's Senior Vice President for a period of seven months only,
commencing on February 1, 2010 and terminating on September 1, 2010, unless
otherwise extended by mutual written agreement of the parties or terminated
earlier as set forth in Section 5.


(b)           In consideration for his continuing engagement, Executive shall
devote his full time and best efforts to the position of Senior Vice
President.  Executive shall comply with the policies of the Company and shall
faithfully and to the best of his ability perform and render such services and
perform such duties for the Company as it may reasonably request, or as may be
necessary or desirable in performing or carrying out the intentions of this
engagement.  Executive shall continue to perform his duties at the Company’s
office unless or until Company requests Executive to perform his duties from his
home office and Executive acknowledges and agrees that he shall make the
transition immediately upon Company’s instruction and that he is fully capable
of rendering his services as intended in this Agreement from his home office.


(c)           Executive represents and warrants that he is free to continue his
engagement under this Agreement for employment with the Company and that he is
not bound by any other employment agreement, nondisclosure agreement,
noncompetition agreement or any other agreement, document or obligation that may
infringe on his ability to, in any manner, prevent Executive from performing any
of the duties that may be required of Executive during the course of his
employment with the Company, or that may result in liability to the Company in
any matter, action, suit or proceeding concerning Executive.


2.           Compensation; Benefits.


(a)           Company will pay Executive a salary of $302,500.00, less
applicable withholding and taxes, through September 1, 2010, payable in
accordance with Company's standard payroll policy.  Executive shall not be
entitled to receive an annual bonus or any other compensation.

 
1

--------------------------------------------------------------------------------

 


(b)           The Company shall not grant an option to purchase Company stock.


(c)            Executive shall be entitled to continue to participate in the
customary benefits normally made available by the Company.


(d)            Executive shall be entitled to paid holidays as outlined in the
Company's employee handbook.


(e)           Executive acknowledges and agrees that he has been paid all
compensation due to him prior to the commencement of this Agreement (through
February 1, 2010), whether in the form of salary, bonus or benefits of
employment, and that there are no other agreements between Executive and Company
surviving this Agreement in which any consideration of any kind whatsoever is
due and owing to Executive.  Executive agrees that he is not entitled to receive
and will not claim, any additional compensation, wages, bonuses or benefits,
other than what is expressly set forth herein, and hereby expressly waives any
right to additional compensation, wages, bonuses, and benefits.


3.           Unrelated Business Activities.  Executive shall work full-time for
the Company.   Executive shall not, directly or indirectly, alone or as a member
of any company, partnership, entity or organization, be actively engaged in or
concerned with any other duties or pursuits which interfere, in the reasonable
determination of the Company, with the performance of his duties for the
Company.


4.           Company Policies; Non-Competition, Confidentiality; No Other
Agreements.


(a)           Executive is familiar with and has reviewed and shall comply with
Company's personnel policies except to the extent that such policies conflict
with the terms of this Agreement, in which event this Agreement shall control.


(b)           Executive has entered into that certain Confidentiality, Rights to
Work, Covenant Not to Compete Agreement, attached hereto as Exhibit A and
incorporated herein by reference. Executive acknowledges and agrees that said
Agreement continues to be in force and shall survive the execution and
termination of this Agreement, and that, in the event Executive breaches or
violates his obligations thereunder Company shall have the right, in addition to
any other remedies available to it, to cease making payments under this
Agreement and to recover all consideration previously tendered under this
Agreement by Company.


(c)           Executive acknowledges and agrees that the Employment Agreement
dated as of June 11, 2009, the Private Placement Representation Agreement dated
as of November 14, 2008, and any and all other agreements, whether oral or
written, between Company and Executive are hereby terminated and shall be deemed
null and void except for this Agreement and Executive’s obligations under that
certain Confidentiality, Rights to Work, Covenant Not to Compete Agreement dated
as of June 23, 2009 (collectively, the “Surviving Agreements”).

 
2

--------------------------------------------------------------------------------

 


5.           Extension of Employment; Termination


(a)           This Agreement constitutes an agreement to employ Executive for
the specified term of February 1, 2010 through September 1, 2010, and terminates
automatically on September 1, 2010 unless terminated or extended in accordance
with this Section 5.


(b)           On or before July 15, 2010, either party shall have the right to
commence discussions to extend the term of Executive’s employment with the
Company past the scheduled termination date of September 1, 2010.  Any agreement
to continue Executive’s employment shall be in writing.


(c)           In the event of the death of Executive, this Agreement shall
terminate immediately and any and all compensation then due Executive shall be
paid to his estate.


(d)           In the event Executive is unable to perform his duties under this
Agreement due to reasonably verifiable physical or mental disability, for a
period in excess of sixty (60) days, or for a total sixty (60) days, consecutive
or not, within the term of this Agreement, the Company shall be permitted to
terminate this Agreement without further liability to Executive.  “Disability”
shall mean that Executive shall have been unable to perform services
contemplated due to a physical or mental disability.


(e)           Definition of Terms.  The following terms referred to in this
Section shall have the following meanings:


“Disability: shall mean that Executive shall have been unable to perform
services contemplated due to a physical or mental disability.


(f)           Upon the termination date of this Agreement, Executive agrees that
he shall return to the Company within one (1) day prior to said termination date
all property of Company in his possession, custody or subject to his control,
including, but not limited to, keys, equipment, machines, or personal items
provided for his use, credit and identification cards, customer lists, all
tangible property of the Company, Company work product, any and all other files
and documents relating to the Company and its business, together with all
written or recorded materials, documents, computer discs, plans, records, notes
or other papers belonging to Company, including electronic versions. Executive
further agrees that he shall not make, distribute, retain copies or destroy any
such information or property and shall maintain as confidential any information
of the Company which cannot be returned.


6.           General.


(a)           Parties Bound by Agreement. This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective legal
representatives, heirs, executors and administrators, and successors.  This
Agreement shall not be assignable in whole or in part by either party, except
that the Company may assign this Agreement to and it shall be binding upon any
subsidiary or affiliate of the Company or any person, firm or corporation with
which the Company may be merged or consolidated or which may acquire all or
substantially all of the assets of the Company.


(b)           Entire Agreement. This Agreement and the exhibits hereto contain
the entire agreement of the parties with respect to employment and the subject
matter hereof.  Executive agrees that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with this
Agreement or his employment except those expressly set forth in this Agreement.
The parties acknowledge and agree that this Agreement has been negotiated
between and among them, and in the event of a dispute about the meaning,
construction, or interpretation of this Agreement, no presumption shall apply so
as to construe the language of the Agreement for or against any party to this
Agreement.

 
3

--------------------------------------------------------------------------------

 


(c)           Modification and Waiver. No modification or waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such modification or waiver is sought unless it is made in
writing and signed by or on behalf of both parties hereto.  The waiver of either
party of a breach of any provision of this Agreement by the other party shall
not operate and be construed as a waiver or a continuing waiver by that party of
the same or any subsequent breach of any provision of this Agreement by the
other party.


(d)           Severability. If any provision of this Agreement or the
application thereof is held invalid, illegal, void or unenforceable, in whole or
in part, such determination will not affect any other provision of this
Agreement or the remaining portion of a partially invalid provision, which shall
remain in full force and effect and shall be in no way affected, impaired, or
invalidated, and the provision in question shall be modified, as appropriate, so
as to be rendered enforceable.


(e)           Governing Law. This Agreement shall be governed by and construed
according to the laws of the Commonwealth of Pennsylvania.


(f)           Confidential. Absent the written consent of the parties this
Agreement shall be kept confidential except that the Company may disclose the
agreement to the extent necessary to meet its Securities and Exchange Commission
disclosure filing requirements.


(g)           Dispute Resolution.  Executive and Company agree that, if a
dispute arises concerning or relating to Executive's employment with Company, or
any dispute or controversy concerning the interpretation, construction or
performance of this Agreement, the dispute shall be submitted to binding
arbitration under the employment rules of the American Arbitration Association
then in effect.  The arbitration shall take place in the city and county of
Philadelphia, Pennsylvania (unless otherwise mutually agreed), and both
Executive and Company agree to submit to the jurisdiction of the arbitrator
selected in accordance with American Arbitration rules and
procedures.  Executive and Company agree that any arbitration held in accordance
with this paragraph shall be governed as follows: (1) the arbitration shall take
place before a single arbitrator; and (2) each party shall be entitled to
present no more than one day of evidence to the arbitrator.  Executive and
Company agree that this arbitration procedure will be the exclusive means of
redress for any disputes relating to or arising out of Executive's employment
with Company, including disputes over rights provided by federal, state, or
local statutes, regulations, ordinances, and common law, including all laws that
prohibit discrimination based on any protected classification.  The parties
expressly waive their right to a jury trial, and agree that the arbitrator's
award shall be final, binding, and conclusive on both parties, and
nonappealable.  The arbitrator shall have discretion to award monetary and other
damages, or to award no damages, and to fashion any other relief the arbitrator
deems appropriate, including injunctive relief.  The arbitrator shall award the
prevailing party reasonable costs and attorney's fees incurred in bringing or
defending an action under this paragraph.  Judgment may be entered on the
arbitrator's decision in any court having jurisdiction.

 
4

--------------------------------------------------------------------------------

 


(h)           Counsel.  The parties to this Agreement expressly agree and
represent that  they and/or their counsel have reviewed this Agreement, that the
parties hereto have thoroughly discussed all aspects of this Agreement with
their counsel, or, if Executive is not represented by counsel in relation to his
entering into this Agreement, that he has had an opportunity to have counsel of
his choice review the terms of this Agreement, that the parties have read and
fully understand all of the provisions of this Agreement, and that the parties
enter into this Agreement voluntarily and of their own volition.


(i)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will for all purposes be deemed to be an original
and all of which shall constitute the same instrument.  A telefax copy of this
Agreement shall have the same effect as an original.


IN WITNESS WHEREOF, the undersigned have set their hands on the dates indicated.


HEMISPHERX BOIPHARMA, INC.
 
ROBERT DICKEY IV
         
By:
/s/ William A. Carter
 
/s/ Robert Dickey IV
         
Title:
     CEO
               
Dated:
     February 17, 2010
 
Dated:
February 17, 2010


 
5

--------------------------------------------------------------------------------

 